     Case 1:18-cv-01660-AWI-EPG Document 71 Filed 07/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     CESAR CAMPOS, et al.,                                   Case No. 1:18-cv-01660 AWI-EPG
10
                     Plaintiffs,                             ORDER RE: STIPULATION TO VACATE
11                                                           DEADLINES
           v.
12                                                           (ECF No. 70)
   FRESNO DEPUTY SHERIFF’S
13 ASSOCIATION, et al.,

14
                     Defendants.
15

16
           Pursuant to the stipulation of the parties (ECF No. 70), and finding good cause exists,
17
     IT IS ORDERED:
18
           1. The deadline for serving initial disclosures and all other dates and deadlines in the
19
                 Court’s scheduling conference order (ECF No. 41), as modified (see ECF Nos. 55, 60,
20
                 61) are VACATED.
21
           2. Within thirty (30) days of the Court's ruling on defendant FDSA's Motion to Dismiss,
22
                 filed June 2, 2020, the parties shall file a joint report as to the status of the case, with
23
                 proposed dates for the continued deadlines, if appropriate.
24

25
     IT IS SO ORDERED.
26
27      Dated:      July 7, 2020                                  /s/
                                                          UNITED STATES MAGISTRATE JUDGE
28

                                                         1
